     Case 1:20-cv-00879-ELR Document 46 Filed 07/13/20 Page 1 of 2




                m THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GEORGIA STATE CONFERENCE
OF THE NATIONAL ASSOCIATION
FOR THE ADVANCEMENT OF
COLORED PEOPLE, as an
organization; and the GEORGIA'S
COALITION FOR THE PEOPLE'S
AGENDA, WC., as an organization;


      Plaintiffs,

V.                                       Civil Action File No.
                                         1:20-CV-00879-ELR
DEKALB COUNTY BOARD OF
REGISTRATION AND ELECTIONS;
ANTHONY LEWIS, in his official
capacity as Member of the DeKalb
County Board of Registration and
Elections; SUSAN MOTTER in her
official capacity as Member of the
DeKalb County Board of Registration
and Elections; SAMUEL TILLMAN in
his official capacity as Member of the
DeKalb County Board of Registration
and Elections; BAOKY N. VU, in his
official capacity as Member of the
DeKalb County Board of Registration
and Elections; and ERICA
HAMILTON in her official capacity as
Director of Voter Registration and
Elections;


      Defendants.
      Case 1:20-cv-00879-ELR Document 46 Filed 07/13/20 Page 2 of 2




                                  ORDER

      This matter coming before the Court on the parties' Joint Motion to


Postpone Oral Argument on Defendants' Motion to Dismiss, the Court having


reviewed the same and all other matters of record, hereby ORDERS, good cause


having been shown, as follows: the parties' Joint Motion to Postpone Oral


Argument on Defendants' Motion to Dismiss is GRANTED. The hearing for oral


argument on Defendants' Motion to Dismiss is reset to August 26, 2020 at


9:30 a.m.


      SO ORDERED, this U' 'day of July, 2020.




                             The Honorable Eleanor L. Ross
                             United States District Judge, Northern District of
                             Georgia




                                     -2-
